DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter a system for a high-throughput test of mechanical properties of miniature specimens, the system having one workstation and a plurality of specimen test modules, the workstation having a load output unit and each specimen test modules comprising a drive unit, an interchangeable clamp unit, a displacement sensor, and a load sensor, the workstation being connected to each drive unit, each displacement sensor and each load sensor, controls the drive units and receives data from the sensors, and the workstation controls simultaneous started testing of the plurality of specimens.
The closest art of record is to Hohjo, which discloses a single workstation, a load output unit (hydraulic), a plurality of fatigue testing units, each testing unit having a drive unit (servo), a load sensor, and a displacement gauge, wherein the workstation controls simultaneous started testing of the plurality of specimens. Hohjo fails to disclose interchangeable clamping members.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 109556944, CN 108982262, Hodo, Itoh, Fletcher, Slota, Smith and Branger all discloses a mechanical property tester for simultaneous testing of a plurality of samples.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 28, 2021